Clifford F. Brown, J.,
dissenting. In No. 80-1328, the Cox case, the cause of action arose January 26,1978, and the legal action was commenced in the Court of Claims within a two-year period on January 25, 1980. I disagree with this court’s determination that the 180-day filing requirement or notice in lieu thereof within such period as provided in R. C. 2743.16(A) subject to non-compliance upon good cause shown as provided in R. C. 2743.16(D) is the equivalent of a “conventional statute of limitations” and “[a]bsent a showing of notice and good cause* * *, a plaintiff filing a claim after the 180-day period expired would be barred because the cause of action was extinguished by the running of the applicable statute of limitations.”
On the contrary, there never was a 180-day statute of limitations in R. C. 2743.16 and the cause of action was not extinguished in 180 days. A complaint filed before February 7, 1979, the effective date of amended R. C. 2743.16, could be filed at any time within two years of the accrual of the cause of action. For such an ante February 7, 1979, complaint it could not be known in advance of filing the complaint whether it was subject to a discretionary dismissal under division (D) of R. C. 2743.16 upon allegation and proof by defendant of the affirmative defense of the time-limitation elements contained in division (D). These elements concerned a lack of “good cause shown” by plaintiff, and an absence of “a showing that the state* * *had knowledge of the essential facts constituting the civil action***.”
Defendant’s assertion of this affirmative defense under division (D) concerning notice to the state and good cause *512shown must be set forth by a responsive pleading under the Civil Rules and cannot be determined on a motion to dismiss the complaint.4 Judge Strausbaugh on behalf of a unanimous Court of Appeals cogently and correctly analyzed the Cox case with similar rationale.5 6Reversal of the Court of Claims dismissal of the complaint in each of the three cases was eor*513rect and harmonizes with the legislative mandate in R. C. 1.11 and elementary principles regarding remedial and procedural laws.
R. C. 1.11 provides that “[Remedial laws and all proceedings under them shall be liberally construed in order to promote their object and assist the parties in obtaining justice.***”
The Court of Claims Act is a set of remedial laws and as such should be liberally construed in order to promote its object and to assist the parties in obtaining justice by reaching the issues of substantive law involved. State, ex rel. Moritz, v. Troop (1975), 44 Ohio St. 2d 90. See, also, Van Meter v. Segal-Schadel Co. (1966), 5 Ohio St. 2d 185; Indus. Comm. v. Musselli (1921), 102 Ohio St. 10.
“[T]he rule of the common law that statutes in derogation thereof must be strictly construed” has no application to a statute of limitations which must be construed liberally in order to promote its object. McAllister v. Hartzell (1899), 60 Ohio St. 69, 88.
There is another reason, not expressed by the Court of Appeals in Cox, to support the Court of Appeals’ judgment in Cox, as well as the judgments in the companion Steele and Colbert cases, and reversal of the Court of Claims dismissal of all three cases. That reason is as follows and is more compelling than the reasons given by the Court of Appeals.
Contrary to the contention of defendant, accepted by this court, it is untrue that the Court of Appeals retroactively applied a statutory amendment so as to revive an expired cause of action. It was a prospective application of the statute amended February 7, 1979, and thus in effect when the action was first filed in 1980 in each of the three cases.6 Division (D) *514and its 180-day notice provision is effective only as to complaints filed before February 7, 1979, and thus does not apply to the Cox, Steele and Colbert complaints filed in 1980.
Since division (D) does not apply to the three complaints which were filed after February 7, 1979, it is inaccurate to conclude that plaintiffs cause of action was “extinguished” within 180 days after it arose and that on February 7, 1979, plaintiff “no longer had a viable cause of action.” Applicable is the rule that a procedural change in the law such as accomplished by R. C. 2743.16 amended February 7, 1978, with an effective date of amendment February 7, 1979, applies to all proceedings commenced after its effective date even though the right or cause of action arose prior thereto. Stated another way an amended statute which relates exclusively to the remedy applies only to all actions commenced on or after the effective date of the amended statute, regardless of the time the cause of action arose. Smith v. New York Central RR. Co. (1930), 122 Ohio St. 45; Elder v. Shoffstall (1914), 90 Ohio St. 265; Sturges v. Crowninshield, (1819), 17 U. S. 122; Basgarian v. Parker Metal Co. (D.C. N.D. Ohio, E.D. 1968), 282 F. Supp. 766. Thus, R. C. 2743.16, amended effective February 7, 1979, without any 180-day notice or complaint filing requirement, applied to the Cox complaint filed thereafter on January 25, 1980. The same application must be made to the Steele and Colbert complaints. The complaint in each case was therefore timely filed within a two-year statutory period. Kilbreath v. Rudy (1968), 16 Ohio St. 2d 70; State, ex rel. Slaughter, v. Indus. Comm. (1937), 132 Ohio St. 537.
In Colbert, I concur with this court’s view that the “Court of Appeals correctly held that pursuant to Civ. R. 6(A) the filing deadline was extended to the next business day,” that is, *515Monday, February 11, 1980, the date the complaint was filed. See Rahm v. Hemsoth (1976), 53 Ohio App. 2d 147.1 also concur in the remand of the Colbert case, but this remand should be to the Court of Claims where an evidentiary hearing can and should be held coupled with an affirmance of the Court of Appeals and a consequent reversal of the Court of Claims.
The Court of Appeals should be affirmed in all three cases.

 All courts reviewing this case have either overlooked or disregarded the proposition that defendant’s affirmative defense of the statute of limitations cannot be raised on a motion to dismiss. Nowhere in the complaint or record is there any allegation or statement concerning notice to the state or lack of it, or concerning good cause shown or lack of it.
Granting a motion to dismiss a complaint where the defendant urges the affirmative defense of the statute of limitations, where the complaint on its face does not reveal the existence of such defense, violates elementary principles of pleading. The affirmative defense of the statute of limitations must be set forth in an answer, where the defense is not apparent on the face of the complaint, as prescribed by Civ. R. 8 (B), (C) and (D). See Vose v. Woodford (1876), 29 Ohio St. 245.
Civ. R. 12(B) provides:
“Every defense, in law or fact, to a claim in any pleading, * * * shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion: * * *(6) Failure to state a claim upon which relief can be granted, * * *.”
Only when the essential facts establishing the statute of limitations appear on the face of the complaint may this defense be raised by a motion to dismiss under Civ. R. 12(B)(6). Searight v. State of New Jersey (D.C. N.J. 1976), 412 F. Supp. 413. A motion to dismiss a complaint under Civ. R. 12(B)(6) based upon the bar of the statute of limitations is erroneously granted where the bar is not conclusively demonstrated on the face of the complaint. Mills v. Whitehouse Trucking Co. (1974), 40 Ohio St. 2d 55; Scheer v. Air Shields, Inc. (1979), 61 Ohio App. 2d 205; Wirth v. Ohio Department of Transportation (March 11, 1980, Franklin Co. Ct. App.), No. 79AP-735, unreported.


 The Court of Appeals in Cox stated:
“The rule is that when an action of tort is barred by a statute of limitations such cause of action is not revived by a subsequent statute extending the time for bringing such actions. However, we find that paragraph (D) of R. C. 2743.16 presents a situation that is different than the normal statute of limitations, in that the provision in effect at the time of the accident provides that upon good cause shown, the Court may permit a claimant who has failed to timely file a written notice of intention to file his action within two years of accrual of the cause of action; in other words, because of paragraph (D), the cause of action was not completely barred, but instead that provision has now been changed by the legislature saying that it is no longer up to the discretion of the Court of Claims and instead gives the claimant an absolute period of two years. * * * We find, * * *, that this provision in paragraph (D) of the original R. C. 2743.16, is a valid distinction which allows the Court of Claims within the two-year period of the accrual of the cause of action in a tort case to hear such cause of action under the new R. C. 2743.16. * * * ” This rationale is applicable to the Steele and Colbert cases.


 On the subject of retroactive application of the amended statute, this court asserts this unfounded proposition of law:
“What the Court of Appeals managed to do, in essence, was to give retroactive effect to the amended version of R. C. 2743.16. Such retrospective application of the amended statute contravenes the general provisions set forth in R. C. 1.48 and 1.58, as well as the specific legislative mandate expressed in Am. Sub. H. B. No. 149.”
On the contrary, it is an elementary well-established principle that the constitutional prohibition against retroactive laws applies only to laws relative to substantive rights, and the laws relating to the remedy were not included within such prohibition. Kilbreath v. Rudy (1968), 16 Ohio St. 2d 70; State, ex rel. Slaughter, v. Indus. Comm. *514(1937), 132 Ohio St. 537; Smith v. New York Central RR. Co. (1930), 122 Ohio St. 45, 56, and paragraphs one and two of the syllabus; Payne v. Keller (1969), 18 Ohio App. 2d 66; Shira v. B. F. Goodrich Co. (1952), 67 Ohio Law Abs. 548. The amended statute in controversy, R. C. 2743.16, involves a remedy, not a substantive right.
This court quotes R. C. 1.48 and 1.58 as authority for prohibiting retrospective application of amended R. C. 2743.16. This is a misapplication of these statutory construction principles which were intended to apply only to substantive rights. It has been held that these statutes, R. C. 1.48 and 1.58, do not affect remedial matters as to existing causes of action (the cases sub judice) upon which suit has not begun at the time the amendment or repeal becomes effective. Shira, supra; Smith, supra, at page 56. This also comports with common sense.